Citation Nr: 1714316	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  15-38 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas 


THE ISSUE

Entitlement to payment of VA non-service-connected death pension benefits at a higher rate.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to October 1954.  He died in May 1959.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2015 decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center (PMC) in St. Paul, Minnesota, which awarded the appellant VA non-service-connected death pension benefits at a rate of $66.00 per month.  The appellant timely disagreed, arguing that she was entitled to a higher rate.

Jurisdiction over the appeal was subsequently transferred to the RO in Houston, Texas, and that office forwarded the appeal to the Board.  In November 2016, the appellant testified before the undersigned Veterans Law Judge at the RO in Houston, Texas.  A transcript of that proceeding is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Medical expenses paid by the appellant in either 2015 or 2016 did not amount to greater than five percent of the maximum annual pension rate (MAPR), which was $8,630.00 per year for both years.
2.  The appellant received income in the amount of 7,836.00 annually in both 2015 and 2016, which when subtracted from the MAPR for each year amounts to a pension rate of $794.00 per year, or $66.00 per month.


CONCLUSION OF LAW

The criteria for death pension benefits at a higher rate than paid have not been met. 38 U.S.C.A. §§ 1541, 5112 (West 2014); 38 C.F.R. § 3.23, 3.31, 3.271, 3.660, 3.272 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance to substantiate a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The appellant did not receive notice of the requirements to substantiate a claim for death pension benefits prior to the initial adjudication of her claim. However, the Board finds the omission harmless to the appellant, and that remanding the case to provide such notice would only result in unnecessarily imposing additional burdens on VA with no benefit to the appellant.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

In this regard, the Board notes that the application itself (VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child) elicits information necessary to decide the claim, including the appellant's assets and income, and the appellant's paid medical expenses.  Moreover, the October 2015 statement of the case (SOC) included the applicable law and regulations and the claim was readjudicated in a June 2016 supplemental SOC (SSOC).  Thereafter, the appellant submitted additional information about her income with her substantive appeal.

In addition, neither the appellant nor her representative has alleged any prejudice as a result of any deficient VCAA notification or error, nor has any prejudice been shown.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  In this regard, the appellant's statements appear to reflect her understanding that her entitlement to a higher death pension rate hinges on her countable income after deducting eligible paid medical expenses.  See George-Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007) (notice defects not prejudicial where cured by actual knowledge on the part of the claimant).  Therefore, the VCAA notice error does not harm the appellant.

The Board also finds that VA fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate her claim for death pension benefits, including verifying her Social Security income and obtaining information about her medical expenses.  Therefore, the Board concludes that VA's duties to the appellant have been fulfilled with respect to the death pension issue in appellate status.

Merits

Death pension is a benefit payable to a Veteran's surviving spouse because of the Veteran's non-service-connected death. Basic entitlement exists if (i) the Veteran served for 90 days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability, and (iii) the surviving spouse meets the net worth requirements and has an annual income not in excess of the MAPR.  38 U.S.C.A. § 1541 (West 2014); 38 C.F.R. §§ 3.3(b)(4), 3.23, 3.243.274 (2016).  In this case, eligibility has been established and the appellant receives $66.00 per month in death pension benefits.  She argues that she is entitled to a higher monthly rate.

Death pension benefits are based on income.  Payments of these pension benefits are made at a specified annual maximum rate, reduced on a dollar-for-dollar basis by annualized countable income.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.24.  In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503(a); see also 38 C.F.R. § 3.271(a).  Social Security benefits are not specifically excluded under 38 C.F.R. § 3.272.  Such income is therefore included as countable income.  Medical expenses in excess of five percent of the maximum income rate allowable, which have been paid, may be excluded from an individual's income for the same 12-month annualization period, to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii). 

Rates of death pension benefits are published in tabular form in appendix B of Veterans Benefits Administration Manual M21-1 (M21-1), and have the same force and effect as if published in the Code of Federal Regulations. 38 C.F.R. § 3.21.  The maximum annual pension rate (MAPR) is revised every December 1st and is applicable for the following 12-month period.   The applicable MAPR for a surviving spouse without a dependent child effective December 1, 2014 is $8,630.  The applicable MAPR for a surviving spouse without a dependent child effective December 1, 2014, is $8,630.  See 38 C.F.R. § 3.23(a)(5); VA Manual M21-1, Part I, Appendix B.  The applicable MAPR for a surviving spouse without a dependent child effective December 1, 2015, is $8,630, which is unchanged from the prior year.  See id.

Considering income first, the appellant receives monthly benefits from the Social Security Administration (SSA).  A June 2016 SSA inquiry shows that the appellant received SSA benefits in the amount of $653.00 per month (or $7,836.00 per year) for the year of 2015.  The same amount was paid to the appellant in the year of 2016.  There is no evidence that the appellant receives any income aside from benefits payments from SSA.  

Turning to medical expenses, in her initial application for benefits dated April 2015, the appellant reported paying $3.50 to Walgreens for prescriptions.  No other medical expenses were noted.

In her April 2016 report of medical expenses, the appellant stated that she paid $734.30 in Medicare Part B premiums from May 1, 2015, to December 31, 2015 (or $104.90 per month).  However, the SSA inquiry discussed above shows that the state pays for the appellant's supplemental medical insurance (SMI) insurance premiums in the amount of $104.90 per month.

Additionally, in the report of medical expenses, she noted $240.00 paid for office visits to Dr. F.E.Q., D.P.M., and $34.45 in prescription drug costs to Walmart for that period.

Following her Board hearing, the appellant submitted evidence of expenses from Cigna HealthSpring.  However, those records show that all expenses were paid by insurance.  Indeed, the records show that no copays, coinsurance or deductibles were paid by the appellant.

Thus, the only evidence of medical expenses actually incurred and paid by the appellant are $34.45 in prescription costs to Walmart, $240.00 for an office visit to Dr. F.E.Q., and $3.50 per month in prescription costs to Walgreens.  The appellant has only claimed that these costs were incurred from May 1, 2015, to December 31, 2015.  This amounts to $302.45 in medical expenses for the period from May 1, 2015, to December 31, 2015.  However, only paid medical expenses in excess of 5 percent of the MAPR for 2015 ($431.00, which is 5 percent of $8,630) may be excluded from an individual's income for the same 12-month annualization period.  See 38 C.F.R. § 3.272(g)(1)(iii).  As the medical expenses did not total more than $431.00 in 2015, those expenses are not able to be excluded from the appellant's income for that year.

Given that no medical expenses can be excluded from the appellant's income, the MAPR must be deducted from the appellant's countable income for that year.  In this case, the MAPR for 2015 was $8,630.00 and the appellant received $7,836.00 in income from SSA.  Deducting income from the MAPR results in a rate of $794.00 annually for death pension benefits.  Dividing this amount by 12, for the number of months in a year, equals $66.00 per month in pension benefits.  This is the amount the appellant receives per month in pension benefits.

The Board notes that the appellant has offered no evidence that any medical expenses were incurred in 2016.  As there are no medical expenses of record for that year and the MAPR for 2016 is the same as it was in 2015, the calculation above for 2015 would apply for 2016.  As such, the appellant is entitled to a monthly pension benefit of $66.00 per month.

The Board is sympathetic to the appellant and appreciates her efforts in compiling and submitting information relating to her medical expenses, as well as the difficult financial circumstances she faces.  However, the Board is bound by the laws and regulations that apply to veterans claims. 38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. §§ 19.5, 20.101(a) (2016).  Those laws and regulations require the Board to perform the calculations above in determining whether the Veteran is entitled to additional pension benefits, and those calculations reflect that entitlement is not warranted in this case.  The Board notes that nothing prohibits the appellant from submitting evidence of further incurred medical expenses moving forward for subsequent years which, if they amount to more than 5 percent of the applicable MAPR, may entitle her to payment of pension benefits at a higher rate.

For the foregoing reasons, a pension rate in excess of $66.00 per month is not warranted.  Paid medical expenses do not excess five percent of the applicable MAPRs and the above calculations show that the appellant is only entitled to a rate of $66.00 per month for payment of VA non-service-connected death pension benefits.  Therefore, entitlement to a higher rate of pension is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. §  5107(b); 38 C.F.R. § 3.102.

 
ORDER

Payment of VA non-service-connected death pension benefits at a higher rate is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


